El Juez Asooiado Señob FRANCO Soto,
emitió la opinión del tribunal.
Los esposos Juan Manuel Bertrán y Pilar Margarida vendieron al recurrente mediante poder otorgado a Wifredo Bertrán, un condominio de la mitad de cierta finca urbana, y presentada al registro la escritura de compraventa, el registrador negó su inscripción “porque teniendo dicho condominio el carácter de bienes pertenecientes a la sociedad conyugal existente entre ellos, no contiene el poder que se acompaña a las facultades expresas que requiere el Código Civil vigente para enajenar bienes de dicha sociedad * *
El recurrente sostiene, sin embargo, que el poder con-tiene cláusula bastante para la enajenación de bienes de la sociedad conyugal porque por la cláusula primera se con-fiere facultades al mandatario para que venda todos los bie-nes semovientes e inmuebles que tengan los poderdantes o puedan adquirir en lo sucesivo por cualquier título o con-cepto: Be estos mismos términos de que parte el recurrente se desprende que el poder no otorga una autorización ex-presa sino que tenemos que acudir a presunciones y por im-plicación llegar tal vez a la conclusión que intenta deducir el recurrente alegando que las palabras “por cualquier tí-tulo o concepto” tienen que referirse necesariamente tanto a bienes privativos como a gananciales. Sin embargo, siendo el precepto del artículo 159 del Código Civil vigente prohi-bitivo, declarando nula toda enajenación de bienes ganancia-les sin el consentimiento expreso de ambos cónyuges, su in-terpretación debe ser restrictiva y no debemos sentar con-clusiones mediante razonamientos más o menos lógicos, pero que en definitiva tendrían el efecto de establecer un consen-timiento tácito que fue lo que no quiso el legislador a que se diera 'margen, seguramente para garantizar mejor a la *105mujer en el matrimonio, ya que el marido es el que admi-nistra dichos bienes y contrae deudas a cargo de los mismos.
Tampoco nada significa qne el poder en este caso esté otorgado por ambos cónyuges a tercera'persona para distin-guirlo el recurrente de otros casos en los que aparece el po-der conferido por la mujer a su esposo. No encontramos el motivo para tal distinción y el caso es análogo si no idén-tico al de Juncos Central v. El Registrador, 29 D.P.R. 89, en que el mandato se refería a cualesquiera bienes que la mujer poseyera o adquiriera en lo sucesivo, sin hacerse ex-presa mención de los bienes gananciales, y sin embargo no se consideró bastante el poder. En dicho caso se dijo por esta Corte Suprema lo siguiente:
“ Dicha cuestión no es nueva. Recientemente en el caso de Beauchamp v. El Registrador de Aguadilla, 27 D.P.R. 385, esta corte rea-firmó la doctrina que sigue:
“ ‘De acuerdo con la jurisprudencia constante de este Tribunal Supremo un poder en que se faculta al apoderado para “comprar, vender, etc., cualquiera clase de bienes de la poderdante, ’ ’ no confiere facultad al mismo para vender aquellos bienes que pertenezcan a la sociedad de gananciales de la poderdante con su esposo. ’
“Véase además los casos de Alvarez v. Registrador de San Germán, 29 D.P.R. 84; López Landrón v. Registrador, 15 D.P.R. 722; Rodríguez v. Registrador, 14 D.P.R. 779, y Vidal v. Registrador, 12 D.P.R. 168.”

La nota del registrador debe ser confirmada.